DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 8-9, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0266386 A1 to Scott et al (hereinafter Scott).
	With regard to claim 1, Scott discloses:
1. 	A method performed by a system comprising a system processor, a system database and multiple client systems of respective users in interactive communication with the system processor, (see, Fig. 1, In one embodiment, processing unit 4 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing the processes described herein. In embodiments, the processing unit 4 may communicate wirelessly (e.g., WiFi, Bluetooth, infra-red, or other wireless communication means) to one or more remote computing systems, para. 0029) said method comprising: 
establishing for selective display at each client system a respective graphical compartmentalized virtual display unit (see, detailed description, including, intelligently position and/or select one or more virtual objects, such as virtual content, within one or more geographic areas for display to the user, para. 0019); 
for each virtual display unit, establishing a respective theme reflecting an interest of the user of the client system at which that virtual display unit is established (see, detailed description, including Summary, The content may be displayed to the user 
selectively obtaining and displaying, in compartments of each virtual display, objects within the scope of said interest of the user of the client system at which said each virtual display unit is established (see, detailed description, including, The displayed content may be downloaded over a network connection as explained below and displayed to the user on a virtual display slate or on a wall, para. 0022). 
With regard to claim 2, Scott discloses:2. 	The method of claim 1 wherein the displayed objects are virtual objects (see, Fig. 13, and detailed description, including, the present technology may be employed for a user to view virtual objects, which in embodiments may be virtual content. This content may for example be displayed on a virtual display slate floating in three-dimensional space, para. 0021). 
With regard to claim 3, Scott discloses:3. 	The method of claim 2 wherein at least one of said virtual objects is a hologram (see, detailed description, including, as used herein, virtual content and virtual display slates are examples of virtual objects, also referred to at times herein as holograms, para. 0023). 

With regard to claim 8, Scott discloses:8. 	The method of claim 2 wherein selectively obtaining and displaying virtual objects 
With regard to claim 9, Scott discloses:9. 	The method of claim 8, further comprising: 
determining if an object does not fit within the selected compartment (see, detailed description, including, if there are pictures, windows or other objects on or in front of a wall, the processing unit may limit the size of the displayed content to fit the available space, para. 0081); and 	
transforming the object into a shape and size that fits within the selected compartment (see, as above, and detailed description, including, Alternatively, the processing unit 4 may automatically resize the content 510 to a size which is determined to be suitable, and in embodiments optimal. This resizing may be based on how far away the content 510 is from the user 18, and (if pinned to a wall) the available blank area on the wall, para. 0081). 
With regard to claim 17, claim 17 (a system claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.



With regard to claim 20, claim 20 (a program product claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of a processor, and memory, see para. 0029, Scott) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7, 10-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of U.S. Patent Application Publication No. 2018/0089735 A1 to Lenahan et al. (hereinafter Lenahan).
With regards to claim 4, Scott fails to explicitly disclose:4. 	The method of claim 2 wherein said virtual display unit is a virtual compartmentalized locker, said method further comprising: 
associating a profile of the user of each client system with the virtual locker of that client system; 
storing at said system database said themes and profiles of said users; 
for each client system, obtaining a list of objects that are filtered based on the profile of the user of that client system and the theme of the virtual locker at that client system; and 
enabling the user of each client system to select one or more objects from said list that are of interest to that user for display in selected compartments of said virtual locker as said virtual objects. 

The method of claim 2 wherein said virtual display unit is a virtual compartmentalized locker (see, Fig. 2, and detailed description, including, the marketplace applications 126 may include one or more display modules 234. The display module 234 may control information or data that is provided to client systems for display on client device 106, the display module 234 may be configured to generate and provide instructions to present web pages, user interfaces, search results, recommendation results, and other information retrieved from the database 132, para. 0142), said method further comprising: 
associating a profile of the user of each client system with the virtual locker of that client system (see, Fig. 2, and detailed description, including, the marketplace applications 126 may also include one or more user profile modules 212, which are used to generate and maintain a user profile for each user of the networked system 100, para. 0121); 
storing at said system database said themes and profiles of said users (see, as above, and each user profile may be stored and maintained in database 132, para. 0121); 
for each client system, obtaining a list of objects that are filtered based on the profile of the user of that client system and the theme of the virtual locker at that client system (see, as above, and in some embodiment, the user data may include past item searches that users have performed, items added to a user wish list or watch list, items added to an electronic shopping cart, items that the uses own, and any themes that a user has indicated they would like to find more items related to, para. 0121); and 

It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that improve the virtual display with a locker or similar construct, that will enhance the operational and overall interest of an individual user, as they operate their client system.
With regards to claim 5, Scott fails to explicitly disclose:
5. 	The method of claim 4 further comprising generating a virtual locker room containing a plurality of said virtual lockers. 
Lenahan discloses:
The method of claim 4 further comprising generating a virtual locker room containing a plurality of said virtual lockers (see, Fig. 2, and detailed description, including, the marketplace applications 126 may include one or more display modules 234, para. 0142).
It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that improve the virtual display with a 
With regards to claim 6, Scott discloses:6. 	The method of claim 4, further comprising: 
(Scott) storing a plurality of said virtual objects in a single compartment of said virtual display unit (see, detailed description, including, the system may generate a scene map having x, y, z coordinates of the environment and objects in the environment such as virtual objects and real world objects. For a given frame of image data, a user's view may include one or more real and/or virtual objects, para. 0064); and 
(Scott) arranging the stored virtual objects so that at least a portion of each is visible in the virtual display unit (see, detailed description, including, the processing unit 4 tracks the FOV of the head mounted display device 2 worn by the user 18 by tracking the position and orientation of the head mounted display device 2. Sensor information, for example from the room-facing cameras 112 and IMU 132, obtained by head mounted display device 2 is transmitted to processing unit 4. The processing unit 4 processes the data and updates the scene model, in accordance with the present technology, the processing unit 4 further implements a contextual display software engine 458 for intelligent positioning of virtual objects displayed to a user, para. 0062) and (see, detailed description, including, the processing unit 4 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 4 may determine whether a real world object partially or fully occludes the user's view of a virtual object, para. 0123). 

With regards to claim 7, Scott fails to explicitly disclose:
7. 	The method of claim 4, further comprising: 
associating stored virtual objects in a user's virtual display unit with information identifying a source from which those objects may be purchased for or by that user; and 	identifying those stored objects which have been purchased for that user. 	Lenahan discloses: 
associating stored virtual objects in a user's virtual display unit with information identifying a source from which those objects may be purchased for or by that user (see, Fig. 2, and detailed description, including, illustrated in FIG. 2, the marketplace applications 126 may include one or more product display modules 226, which may be configured to collect all of the relevant information about products from databases 130 and display them for use by a user, para. 0136); and 	
identifying those stored objects which have been purchased for that user (see, Fig. 16, and detailed description, including, The information about the user may include past purchases made by the user, past searches performed by user, social interactions of user, including information about the user from Facebook, Twitter, Pinterest, Google+, and other social networking sites, para. 0156).
It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that associate and identify certain stored objects, for example, and improve the virtual display with a locker or a locker room, or similar construct, that will enhance the operational and overall interest of an 
With regards to claim 10, Scott fails to explicitly disclose:
10. 	The method of claim 1 further comprising enabling selected third parties to have access to the virtual display units at client systems 
Lenahan discloses:
The method of claim 1 further comprising enabling selected third parties to have access to the virtual display units at client systems (see, detailed description, including, Further, in some embodiments, a personalization module 230 may enable a user to personalize listings and other aspects of their interactions with the network-based marketplace 126 and other parties (e.g., third-party server 114), para. 0139). 
It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that associate and identify certain stored objects, for example, and improve the virtual display with a locker or a locker room, or similar construct, that will enhance the operational and overall interest of an individual user, as they operate their client system.
With regards to claim 11, Scott fails to explicitly disclose:11. 	The method of claim 1 further comprising enabling third party marketers to transmit to a client system's virtual display unit promotional material pertaining to the selected objects in that virtual display unit. 
Lenahan discloses:

It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that allow third-party marketers to transmit to an individual client’s system, and associate and identify certain stored objects, for example, and improve the virtual display with a locker or a locker room, or similar construct, that will enhance the operational and overall interest of an individual user, as they operate their client system.
With regards to claim 12, Scott fails to explicitly disclose:12. 	The method of claim 1 further comprising enabling sellers of products to create respective virtual storefronts to promote their products for purchase by system users. 
The method of claim 1 further comprising enabling sellers of products to create respective virtual storefronts to promote their products for purchase by system users (see, Fig. 7, and detailed description, including, one of the advantages that may be provided to a merchant by using storefront modules 216 to create a dynamic storefront having an interactive shopping experience is that the merchant is able to maintain 
It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that allow third-party marketers and sellers, to transmit to an individual client’s system, and associate and identify certain stored objects, for example, and improve the virtual display with a locker or a locker room, or similar construct, that will enhance the operational and overall interest of an individual user, as they operate their client system.
With regards to claim 13, Scott fails to explicitly disclose:13. 	The method of claim 12 further comprising providing a virtual mall containing multiple virtual storefronts. 
Lenahan discloses:
The method of claim 12 further comprising providing a virtual mall containing multiple virtual storefronts (see, Figs. 29-38 and detailed description, including, are diagrams illustrating one or more interactive shopping games and activities that are available to a user when shopping in a local mall having kiosks that are in communication with remote server, para. 0172).
It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that allow third-party marketers and sellers, to transmit to an individual client’s system, and associate and identify certain 
With regards to claim 14, Scott fails to explicitly disclose:14. 	The method of claim 13 further comprising: 
creating at least one virtual mall containing only virtual storefronts displaying interests of a particular system user (see, Fig. 7, and detailed description, including, the user using mobile marketplace application 134 on client device 106 may shop buy storefronts instead of products, allowing the user to virtually "stroll" through the storefronts, similar to the experience of strolling through a market, para. 0147); and 
enabling selective transfer of products from said one virtual mall to that user's virtual display unit (see, as above, see, Fig. 7, and detailed description, including, the user using mobile marketplace application 134 on client device 106 may shop buy storefronts instead of products, allowing the user to virtually "stroll" through the storefronts, similar to the experience of strolling through a market, para. 0147). 
It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that allow third-party marketers and sellers, to transmit to an individual client’s system, and associate and identify certain stored objects, for example, and improve the virtual display with a locker or a locker room, or similar construct, that will enhance the operational and overall interest of an 
With regards to claim 15, Scott fails to explicitly disclose:15. 	The method of claim 1 further comprising enabling sharing of said virtual display units on a social media network. 
The method of claim 1 further comprising enabling sharing of said virtual display units on a social media network (see, Fig. 1, and detailed description, including, In some embodiments, the third-party server 114 and third party application 116 may correspond to a social network (e.g., Facebook, Twitter, Google+, Pinterest, Svpply, or the like), para. 0111). 
It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that allow social media presence and sellers, to transmit to an individual client’s system, and associate and identify certain stored objects, for example, and improve the virtual display with a locker or a locker room, or similar construct, that will enhance the operational and overall interest of an individual user, as they operate their client system. 	With regards to claim 16, Scott fails to explicitly disclose:16. 	The method of claim 1 wherein said objects are products, placeholders, or services. 
Lenahan discloses:

It would have been obvious to one having ordinary skill in the art, and having the teaching of Scott and Lenahan before her, and before the effective filing date of the invention, to incorporate the attributes of Lenahan that allow social media presence and sellers, to transmit to an individual client’s system, and associate and identify certain stored objects, for example, and improve the virtual display with a locker or a locker room, or similar construct, that will enhance the operational and overall interest of an individual user, as they operate their client system.

With regard to claim 19, claim 19 (a system claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 21, claim 21 (a program product claim) recites substantially similar limitations to claim 4 (a method claim) (with the addition of a processor, and memory, see para. 0029, Scott) and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made of record and not relied upon and considered

US 8583764 B2 to Jerome; Jason that discusses - system and method for distribution of content on a computer network between a plurality of content providers and a plurality of users. A plurality of content provider packets provided by one or more of the content providers are stored, and a link provided to users for access to the content provider packets. When a user activates the link the selected content provider packet is displayed and the user may store the content provider packet in a personal showcase display for future access by the user.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	3-17-2022